Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


 Bruce Berg, Stuart Cartner, Kevin Doyle,                 Appeal from the 191st District Court of
 Walter Haydock, Edward Leh, Kevin                        Dallas County, Texas (Tr. Ct. No. DC-11-
 Murphy, Philip Schantz, DAIS Partners,                   15415). Memorandum Opinion delivered by
 L.P., Singer Bros., L.L.C., Skeleton Lake,               Justice Moseley, Chief Justice Morriss and
 L.L.C., and Wildcat Lake Partners,                       Justice Burgess participating.
 Appellants

 No. 06-14-00021-CV            v.

 Halo Companies, Inc., Halo Asset
 Management, L.L.C., Halo Portfolio
 Advisors, L.L.C., B. Cade Thompson, Paul
 Williams, Reif Chron, Tony Chron, Halo
 Asset Management Genpar II, LLC, and
 Halo Group, Inc., Appellees



          As stated in the Court’s opinion of this date, we simultaneously reinstate and dismiss this
appeal.
          We further order that each party shall bear its own costs of appeal.


                                                          RENDERED NOVEMBER 6, 2015
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk